Citation Nr: 0406134	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left wrist 
tendinitis.

2.  Entitlement to service connection for chronic residuals 
of bilateral ankle sprains.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bronchitis.

4.  Entitlement to a compensable initial disability rating 
for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1996 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claims for 
service connection for left wrist tendinitis and chronic 
residuals of bilateral ankle sprains, granted the veteran's 
claim for service connection for bronchitis, and assigned a 
10 percent disability rating thereto, and granted his claim 
for service connection for left plantar fasciitis, and 
assigned a noncompensable (zero percent) disability rating 
thereto.  The veteran filed a timely appeal to the initial 
disability rating assigned for his service-connected left 
plantar fasciitis.  He also expressed disagreement with the 
denials of service connection for left wrist tendinitis and 
chronic residuals of bilateral ankle sprains, as well as the 
initial 10 percent disability rating assigned for his 
service-connected bronchitis.

The veteran requested a personal hearing before a Veterans 
Law Judge sitting at the RO, and such a hearing was scheduled 
according to a December 2002 notification letter.  A hearing 
date was set for January 28, 2003, and the veteran was so 
notified.  According to a notation contained in the veteran's 
claims file, the veteran did not appear for the scheduled 
hearing.  Given that no request for a postponement, showing 
of good cause for failure to appear, or proper request for a 
new hearing is of record, appellate review of the case may 
now proceed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2003).

The Board notes further that given the Board's decision 
below, the veteran's September 2000 VA Form 9 may be 
construed as new claims for an increased rating for his 
service-connected bronchitis, and for service connection for 
left wrist tendinitis and chronic residuals of bilateral 
ankle sprains.  The Board notes further that from a liberal 
reading of the record, the issue of whether a separate 
compensable rating for a postoperative painful and tender 
scar related to the veteran's left foot plantar fasciitis 
release is in order is raised.  All of these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  As the law, and not the evidence, is dispositive as to 
the veteran's claims for service connection for left wrist 
tendinitis, service connection for chronic residuals of 
bilateral ankle sprains, and an initial disability rating in 
excess of 10 percent for bronchitis, the VCAA is not for 
application.

2.  The veteran did not file a timely appeal to that part of 
the RO's June 1999 rating decision which denied service 
connection for left wrist tendinitis, denied service 
connection for residuals of bilateral ankle sprains, and 
assigned an initial 10 percent disability rating for 
bronchitis.

3. The veteran's claim for a compensable initial disability 
rating for left plantar fasciitis did not arise from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the initial disability rating assigned by a 
VA rating decision granting service connection for this 
disability; as such, the VCAA notice provisions do not apply 
to the veteran's claim.

4.  The veteran's left plantar fasciitis is tender and 
painful, limiting the veteran's ability to stand, walk or 
bear weight on his left foot for extended periods of time.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal to 
that part of the June 1999 rating decision which denied the 
veteran's claim for service connection for left wrist 
tendinitis, denied his claim for service connection for 
residuals of bilateral ankle sprains, and granted an initial 
10 percent disability rating for bronchitis; therefore, the 
Board lacks jurisdiction over those issues.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 
20.101(d), 20.200, 20.201, 20.202, 20.203 (2003).

2.  The schedular criteria for an initial 10 percent 
disability evaluation for left plantar fasciitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims and 
Claim for an Increased Initial Disability Rating for 
Bronchitis

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

However, as to the three issues at hand, as will be explained 
below, the law, and not the evidence, is dispositive.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after an SOC is furnished.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  See 38 
C.F.R. § 20.201 (2002).

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  See 38 
C.F.R. § 20.202 (2003).  If the Statement of the Case and any 
prior Supplemental Statements of the Case addressed several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify those issues appealed.  Id.  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302(b) (2003).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  See 38 C.F.R. § 20.305 (2003).

On receipt of a substantive appeal, the Board must review all 
issues which are reasonably raised from a liberal reading of 
the substantive appeal.  This liberal reading includes issues 
raised in all documents or oral testimony submitted prior to 
the Board's decision.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  However, the "liberal reading" requirement 
does not require the Board to conduct an exercise in 
prognostication, but only requires that it consider all 
issues reasonably raised by the substantive appeal.  There 
must be some indication that the appellant wishes to raise a 
particular issue before the Board.  The indication need not 
be expressed or highly detailed but must only reasonably 
raise the issue.  Talbert v. Brown, 7 Vet. App. 352, 356 
(1995).

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows:  The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

In a rating decision dated in June 1999, the RO denied the 
veteran's claim for service connection for left wrist 
tendinitis, denied his claim for service connection for 
residuals of bilateral ankle sprains, and granted his claim 
service connection for bronchitis, and assigned a disability 
evaluation of 10 percent for this disorder.  The veteran and 
his accredited representative were notified of that 
determination, and of appellate rights and procedures, by 
means of a letter and enclosed documents, on June 17, 1999.  
An NOD concerning the denial of service connection for left 
wrist tendinitis and residuals of bilateral ankle sprains and 
the initial evaluation for the bronchitis was received by the 
RO in July 1999.

The RO issued an SOC to the veteran and his representative on 
March 13, 2000.  On May 3, 2000, the RO received from the 
veteran a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  This appeal was specifically limited by its own 
terms to the issue of  "Evaluation of left foot plantar 
fasciitis as 0 percent disabling."  The issues of service 
connection for left wrist tendinitis, service connection for 
residuals of bilateral ankle sprains, and an initial 
disability rating in excess of 10 percent for bronchitis were 
not mentioned in any way.  

On September 26, 2000, the RO received from the veteran a 
second VA Form 9, at which time he expressed his disagreement 
with the denials of service connection for left wrist 
tendinitis and residuals of bilateral ankle sprains and the 
initial 10 percent disability rating assigned for his 
bronchitis.

On December 4, 2003, the Board advised the veteran and his 
accredited representative, by means of a letter, that a 
substantive appeal with regard to the issues of entitlement 
to service connection for left wrist tendinitis, entitlement 
to service connection for residuals of bilateral ankle 
sprains, and entitlement to an initial disability rating in 
excess of 10 percent for bronchitis may not have been timely 
filed, and that his appeal may have to be dismissed as to 
those issues.  He was also advised that he and his 
representative had 60 days from the date of that letter to 
furnish argument, forward evidence, and/or request a hearing 
before the Board on the question of whether his substantive 
appeal had been timely filed.  No response was thereafter 
received within the prescribed 60-day time limit.

In this case, the Board met the requirements of 38 C.F.R. § 
20.101(d) by giving the veteran and his representative notice 
of the potential jurisdictional defect and a 60-day period 
within which to respond and/or request a hearing.  The 
veteran has not presented any evidence or argument concerning 
the adequacy of his substantive appeal on the issues of 
service connection for left wrist tendinitis and residuals of 
bilateral ankle sprains and an initial disability rating in 
excess of 10 percent for bronchitis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. App. 
554 (1993).  The Court opined that the Secretary was correct 
in arguing that the "formality" of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a NOD 
and a formal appeal.  Id. at 555.

A substantive appeal containing allegations of error of fact 
or law concerning the issues of entitlement to service 
connection for left wrist tendinitis, entitlement to service 
connection for residuals of bilateral ankle sprains, and 
entitlement to an initial disability rating in excess of 10 
percent for bronchitis was not filed in a timely manner.  As 
to the first VA Form 9 submitted by the veteran, received by 
VA on May 3, 2000, the Board finds that while it was timely, 
even the most liberal reading of this document fails to 
evince any intent to appeal the issues of service connection 
for left wrist tendinitis, service connection for residuals 
of bilateral ankle sprains, or the initial 10 percent 
disability rating assigned for bronchitis.  On the contrary, 
this document specifically listed only the issue of the 
initial disability rating assigned by the RO for left plantar 
fasciitis, and set forth arguments concerning only that 
issue.  

As to the second VA Form 9, received by VA on September 26, 
2000, while the three issues at hand were listed by the 
veteran, the appeal was not timely, as it was received more 
than one year after the date of mailing of the notification 
of the determination being appealed (i.e., June 17, 1999) and 
more than 60 days of the date that the RO mailed the SOC to 
the appellant (i.e., March 13, 2000).  

As no adequate substantive appeal has been timely filed with 
respect to the issues of entitlement to service connection 
for left wrist tendinitis, entitlement to service connection 
for residuals of bilateral ankle sprains, and entitlement to 
an initial disability rating in excess of 10 percent for 
bronchitis, the Board lacks jurisdiction regarding the 
aforesaid issues.  Therefore, the appeal as to those issues 
is dismissed.

II.  Initial Disability Rating for Left Plantar Fasciitis

As to the remaining issue of entitlement to an initial 
compensable disability rating for left plantar fasciitis, the 
Board observes that the increased initial disability rating 
issue on appeal was first raised in a notice of disagreement 
submitted in response to the VA's notice of its decision on a 
claim.  Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  However, in this case 
the increased initial disability rating issue on appeal did 
not stem from an application for benefits, but rather stemmed 
from a notice of disagreement to the initial disability 
rating assigned by a VA rating decision.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the March 2000 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
increased initial disability rating claim.  The SOC informed 
the veteran of the regulation governing increased ratings, 
and set forth the rating criteria applicable to plantar 
fasciitis.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating for left plantar fasciitis.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran has claimed entitlement to an increased rating 
for his service-connected left plantar fasciitis.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in June 1999.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson, 12 Vet. App. at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's left 
plantar fasciitis includes the veteran's service medical 
records, which reveal repeated complaints of pain in the arch 
of the left foot from the ball to the heel.  This pain was 
reportedly tolerable unless the veteran was forced to stand 
for long times or participate in long runs.  Treatment 
consisted of injections and the use of orthotics, and the 
veteran was placed on physical profile exempting him from 
running, marching or jumping in March 1999.

Also relevant is the report of a VA general medical 
examination conducted in May 1999, while the veteran was 
still in service.  At that time, the examiner noted that the 
veteran was scheduled for a fasciotomy in a few days.  He 
also noted that the veteran was currently on a physical 
profile exempting him from physical exercise due to his 
plantar fasciitis.  Physical examination of the veteran's 
left foot revealed normal-appearing architecture of the left 
mid-, fore-, and hindfoot.  The arches appeared normal 
without deformation upon loading.  There was tenderness along 
the medical arch line.  The examiner rendered a diagnosis of 
plantar fasciitis, left.

A VA operative report dated two days later in May 1999 
indicates that the veteran underwent a plantar fascia release 
on the left foot.  The report stated that excellent results 
had been achieved in relieving the tautness of the plantar 
fascial band.  The patient was noted to be doing very well 
following this procedure.  The Board observes that the 
veteran was assigned a temporary total (100 percent) rating 
for the period from June 12, 1999 (the day following his 
release from service) until July 1, 1999 based on surgical 
treatment necessitating convalescence, followed by a return 
to a noncompensable disability evaluation on that date.

A follow-up report dated in June 1999 indicates that the 
veteran was status post 6 weeks plantar fascia release.  He 
had no complaints, and had used a lower and upper splint 
since the time of the operation.  Physical examination was 
normal, save for some mild tenderness.  The examiner rendered 
a diagnosis of 6 weeks status post plantar fascia release 
with good results.

In July 2000, the veteran was seen at Cascade Foot and Ankle 
Clinic, a private health care facility.  At that time, it was 
noted that the veteran had had surgery in May 1999, and that 
after the cast was removed the pain had returned, worse than 
before the surgery.  The veteran reported that his left foot 
hurt with any activity.  He stated that using orthotics was 
painful since his surgery as well.

On examination, the veteran was observed to have a scar along 
the medial left calcaneus, with no hypertrophy.  Sensation 
was grossly intact with no deficits neurologically.  There 
was pain along the scar with thickened soft tissue/fibrosis 
palpable along the scar.  There was also pain at the plantar 
fascial insertion into the left calcaneus.  Also noted was 
increased flattening of the left arch versus the right foot.  
The examiner rendered diagnoses of status post plantar 
fasciectomy, with continued pain and fibrosis, and pes 
planus.  Treatment included instructing the veteran to try to 
break in his old orthotics and resume wearing them, 
injections along the scar and areas of maximum tenderness, 
and a prescription for physical therapy 3 times per week for 
3 weeks.

Also relevant is the report of a medical assessment dated 
later in July 2000 from the Department of Physical Medicine 
and Rehabilitation at St. Peter Hospital.  At that time, it 
was noted that since the time of the plantar fasciotomy 1 
year earlier the veteran had had multiple cortisone 
injections with no relief.  The veteran reported pain with 
walking, standing more than 2 hours.  He stated that he 
worked at a dairy performing repetitive heavy lifting.

On physical examination, the veteran complained of pain on 
dorsiflexion and great toe extension.  There was no pain on 
full inversion and eversion.  The surgical scar was noted to 
be painful on palpation.  A diagnosis of left foot pain was 
rendered.  The examiner prescribed cortisone cream, and 
recommended massaging the scar area and starting 
inversion/eversion strengthening exercises.

In his VA Form 9 substantive appeal, received by VA in May 
2000, the veteran stated that his surgery had not fixed his 
foot problem, and that in fact the "surgery caused more pain 
than before [the] procedure."

The veteran's left plantar fasciitis has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code (DC) 5284, 
pursuant to which the severity of foot injuries not 
specifically contemplated by any other diagnostic code 
section is evaluated.  Under this code section, a 10 percent 
rating is warranted for moderate foot injuries.  If such 
injuries are moderately severe, a 20 percent rating is 
warranted.  Finally, if such injuries are severe, a 30 
percent rating is warranted.  

Following a review of the evidence, the Board is persuaded 
that, in contemplation of the significant pain and tenderness 
caused by the veteran's plantar fasciitis, which limits his 
ability to stand, walk or perform other weight-bearing 
activities for any substantial length of time, the veteran's 
disability is moderate in severity, warranting a 10 percent 
rating under DC 5284.  However, given the lack of objective 
indications of more significant disability on repeated 
examinations, the Board finds that a 20 percent rating for 
moderately severe disability is warranted by the evidence.

The Board acknowledges that the veteran's left plantar 
fasciitis has repeatedly been reported to be productive of 
pain.  However, this pain has been taken into consideration 
in granting the veteran a 10 percent disability evaluation 
under DC 5284.  Indeed, it serves as the principal basis for 
that rating.  Therefore, the Board finds that consideration 
of the assignment of an increased evaluation under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  In this regard, the Board has considered rating the 
veteran's left plantar fasciitis under DC 5276, pursuant to 
which acquired flatfoot (pes planus) is evaluated.  Under 
this code, a 20 percent rating may be assigned for unilateral 
flatfoot which is severe, with objective indication of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  In this case, there is no 
evidence of marked deformity of the foot.  Therefore, an 
increased rating under DC 5276 is not warranted.

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization, save for the single instance of 
hospitalization in May 1999 for plantar fascia release.  
Moreover, while this disability may have an adverse effect 
upon employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

The claim for an initial disability rating in excess of 10 
percent for bronchitis is dismissed.

The claim for service connection for left wrist tendinitis is 
dismissed.

The claim for service connection for chronic residuals of 
bilateral ankle sprains is dismissed.

A 10 percent initial disability rating for left plantar 
fasciitis is granted, subject to the controlling regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



